 

Exhibit 10.2

 



Execution Copy

 

INVESTORS’ RIGHTS AGREEMENT

 

This Investors’ Rights Agreement (this “Agreement”) is made and entered into as
of June 29, 2017, by and among Transgenomic, Inc., a Delaware corporation (the
“Company”), and the several purchasers signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).

 

 This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and certain of the Purchasers (the
“Purchase Agreement”).

 

 NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 

1.             Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereinafter be reclassified.

 

“Company Notice” means written notice from the Company notifying the selling
Transferring Purchasers that the Company intends to exercise its Right of First
Refusal as to some or all of the Transfer Stock with respect to any Proposed
Purchaser Transfer.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

“Effectiveness Deadline” means the one hundred thirty-fifth (135th) calendar day
following the Initial Closing Date (or, in the event the Commission reviews and
has written comments to the Registration Statement, the one hundred eightieth
(80th) calendar day following the Initial Closing Date); provided, however, that
if the Company is notified by the Commission that the Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the third
(3rd) Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

 

 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Deadline” means the one hundred fifth (105th) calendar day following the
Initial Closing Date, provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Investor Notice” means written notice from a Purchaser notifying the Company
and the selling Transferring Purchaser that such Purchaser intends to exercise
its Right of First Refusal Right as to a portion of the Transfer Stock with
respect to any Proposed Purchaser Transfer.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means the Series A Senior Convertible Preferred Stock, par
value $0.01 per share, and any securities into which such Series A Senior
Convertible Preferred Stock may hereinafter be reclassified.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Proposed Purchaser Transfer” means any assignment, sale, offer to sell, pledge,
mortgage, hypothecation, encumbrance, disposition of or any other like transfer
or encumbering of any Transfer Stock (or any interest therein) proposed by any
of the Purchasers.

 

“Proposed Transfer Notice” means written notice from a Transferring Purchaser
setting forth the terms and conditions of a Proposed Purchaser Transfer.

 

“Prospective Transferee” means any person to whom a Transferring Purchaser
proposes to make a Proposed Purchaser Transfer.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

 2 

 

 

“Registrable Securities” means all of (i) the Shares and (ii) any securities
issued or issuable or distributable in respect of, or in substitution for, any
securities in (i) above upon any conversion, exercise, stock split, dividend or
other distribution, merger, consolidation, exchange, recapitalization or similar
event (collectively, the “Company Shares”), provided, that with respect to a
particular Holder, such Holder’s Company Shares shall cease to be Registrable
Securities upon the earliest to occur of the following: (A) a Registration
Statement with respect to the sale of such Registrable Securities has been
declared effective under the Securities Act and such Registrable Securities have
been disposed of in accordance with the plan of distribution set forth in such
Registration Statement (in which case, only such security sold by the Holder
shall cease to be a Registrable Security); (B) if all of the Company Shares then
owned by such Holder and its Affiliates could be sold in any ninety (90)-day
period pursuant to Rule 144 without restriction as to volume or manner of sale
and the restrictive legends and stop orders have been removed from such Holder’s
Company Shares; or (C) such Company Shares are otherwise transferred, assigned,
sold, conveyed or otherwise disposed of.

 

“Registration Statement” shall have the meaning set forth in Section 2(a).

 

“Right of First Refusal” means the right, but not an obligation, of each
Purchaser to purchase up to its pro rata portion (based upon the total number of
shares of Capital Stock then held by all Investors) of any Transfer Stock with
respect to a Proposed Puchaser Transfer, on the terms and conditions specified
in the Proposed Transfer Notice.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Filings” shall mean all reports, schedules, forms, statements and other
documents filed or required to be filed by the Company with the Commission
pursuant to the requirements of the Securities Act or the Exchange Act,
including material filed pursuant to Section 13(a) or 15(c) of the Exchange Act,
in each case, together with all exhibits, supplements, amendments and schedules
thereto, and all documents incorporated by reference therein.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Secondary Notice” means written notice from the Purchasers notifying the
Company and the selling Transferring Purchaser that the Purchasers do not intend
to exercise their Right of First Refusal as to all shares of Transfer Stock with
respect to any Proposed Purchaser Transfer.

 

 3 

 

 

“Secondary Refusal Right” means the right, but not an obligation, of each the
Company to any Transfer Stock not purchased pursuant to the Right of First
Refusal, on the terms and conditions specified in the Proposed Transfer Notice.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable upon conversion of
the Preferred Stock

 

“Transfer Stock” means shares of Preferred Stock owned by a Purchaser, but does
not include any shares of Common Stock issued or issuable upon conversion of
Preferred Stock.

 

“Transferring Purchaser” means any Purchaser proposing to transfer or sell
shares of Preferred Stock; provided, however, that ******** (including its
Affiliates) shall not be deemed a Transferring Purchaser if ******** (including
its Affiliates) proposes to transfer or sell shares of Preferred Stock within
sixty (60) days following the date of the this Agreement.

 

“Undersubscription Notice” means written notice from a Purchaser notifying the
Company and the selling Transferring Purchaser that such Purchaser intends to
exercise its option to purchase all or any portion of the Transfer Stock not
purchased pursuant to the Right of First Refusal.

 

2.            Registration.

 

(a)          On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a registration statement covering the resale of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify, in respect of which the
Company may use a Form S-3 registration statement (or any successor short form
registration statement available for such resale that permits incorporation by
reference at least to the same extent as such form) (“Form S-3”) or, if Form S-3
is not then available to the Company, on such form of registration statement as
is then available to effect a registration for resale of the Registrable
Securities (together with the Form S-3, the “Registration Statement”). The
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) a “Plan of Distribution” Section that will include all such
transactions as the Holders may reasonably request in writing prior to the
filing of the Registration Statement and that can be included in the
Registration Statement under the rules and regulations of the Commission;
provided, however, that no Holder shall be named as an “underwriter” in the
Registration Statement without such Holder’s prior written consent.

 

 4 

 

 

(b)          The Company shall use its commercially reasonable efforts to cause
the Registration Statement to be declared effective by the Commission as soon as
practicable and no later than the Effectiveness Deadline (including filing with
the Commission a request for acceleration of effectiveness in accordance with
Rule 461 promulgated under the Securities Act), and shall use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the earlier of (i) such time as all of the
Registrable Securities covered by such Registration Statement have been sold by
the Holders or (ii) the date that all Registrable Securities then owned by such
Holder and its Affiliates could be sold in any ninety (90)-day period pursuant
to Rule 144 without restriction as to volume or manner of sale and the
restrictive legends and stop orders have been removed from such Holder’s
Registrable Securities (the “Effectiveness Period”). The Company shall promptly
notify the Holders of the effectiveness of the Registration Statement and shall
promptly, and in no event later than the second Trading Day after the Company
receives notice of the effectiveness of the Registration Statement, file a final
Prospectus with the Commission, as required by Rule 424(b).

 

(c)          Each Holder agrees to promptly complete, execute, acknowledge and
deliver such customary selling stockholder questionnaires and other documents,
certificates, instruments, representations and warranties and indemnities as may
be reasonably requested by the Company in connection with the filing of the
Registration Statement and the inclusion of such Holder as a selling stockholder
in the Registration Statement. Each Holder further agrees that it shall not be
entitled to be named as a selling securityholder in the Registration Statement
or use the Prospectus for offers and resales of Registrable Securities at any
time, unless such Holder has furnished to the Company such documents and
information as described in the previous sentence. Each Holder acknowledges and
agrees that the information furnished in writing by the Holder as described in
this Section 2(c) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.

 

(d)          In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 promptly after such form is available, provided, that the
Company shall maintain the effectiveness of the registration statement then in
effect until such time as a registration statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.

 

3.             Piggyback Registration.

 

(a)          If at any time or from time to time the Company shall determine to
register (including for this purpose a registration effected by the Company for
securityholders other than Purchasers) any of its shares or other securities,
(other than (i) in a registration relating solely to employee benefit plans,
(ii) a registration on Form S-4 or S-8 (or such other similar successor forms
then in effect under the Securities Act), (iii) a registration pursuant to which
the Company is offering to exchange its own securities, (iv) a registration
statement relating solely to dividend reinvestment or similar plans, (v) a
resale shelf registration statement relating solely to debt securities of the
Company that are convertible into Common Stock and the underlying shares of
Common Stock, (vi) a registration on any registration form that does not permit
secondary sales, (viii) a registration of the Company’s Common Stock on the
Company’s current shelf registration statement (No. 333-201907) in connection
with any public offering of the Company’s Common Stock at any time within the
six-month period following the date of this Agreement, or (vii) a registration
pursuant to Section 2 hereof), the Company will:

 

 5 

 

 

A.promptly (but in no event less than ten (10) Business Days before the
effective date of the relevant Registration Statement) give to Purchasers
written notice thereof; and

 

B.include in such registration (and any related qualification under state
securities laws or other compliance), and in any underwriting involved therein,
all the Registrable Securities specified in a written request or requests, made
within five (5) Business Days after receipt of such written notice from the
Company, by a Purchaser, except as set forth in Section 4 below.

 

(b)          The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 3 prior to the effectiveness of
such registration whether or not any Purchaser has elected to include
Registrable Securities in such registration. The expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 6 hereof.

 

(c)          Notwithstanding anything to the contrary herein, the Purchasers’
piggyback registration rights pursuant to this Section 3 will be available for
the entire term of this agreement provided, however, that such piggyback
registration rights pursuant to this Section 3 will not be available to the
Purchasers (i) during any period in which the Registration Statement has been
declared and remains effective and (ii) commencing on the fourth anniversary of
the Initial Closing Date.

 

4.            Underwriting Requirements. If a registration pursuant to Section 3
is an underwritten offering, the right of Holders to registration pursuant to
Section 3 shall be conditioned upon Holders’ participation in such underwriting
and the inclusion of Holders’ Registrable Securities in the underwriting to the
extent provided herein.  Holders shall, together with the Company, enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Any such participating Holder
shall not be required to make any representations or warranties to, or
agreements with the Company or the underwriters in connection with such
underwriting agreement other than representations, warranties or agreements
regarding such participating Holder, compliance with laws, such participating
Holder’s title to the Registrable Securities, such participating Holder’s
authority to sell the Registrable Securities, such Holder’s intended method of
distribution, no conflicts with respect to the sale of Registrable Securities,
absence of liens with respect to the Registrable Securities, receipt of all
required consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities or any other
representations required to be made by such participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such participating Holder in connection with such underwriting agreement shall
not exceed, except in the case of fraud or willful misconduct, such
participating Holder’s net proceeds (after deducting underwriting discounts and
commissions) from such underwritten offering. Notwithstanding any other
provision of this Section 4, if the underwriter determines that marketing
factors require a limitation of the number of shares to be underwritten and
advises the Company in writing, the Company shall so advise the participating
Holders, and the number of shares of such securities, including Registrable
Securities, that may be included in the registration and underwriting shall be
allocated first to the Company, second to Purchasers and third to any other
holders with registration rights.  Notwithstanding the foregoing, no such
reduction shall (i) reduce the securities being offered by the Company for its
own account to be included in the registration and underwriting, or (ii) reduce
the amount of securities of Purchasers included in the registration below twenty
percent (20%) of the total amount of securities included in such registration.
No securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration.  For the avoidance
of doubt, nothing in this Section 4 is intended to diminish the number of
securities to be included by the Company in the underwriting.

 

 6 

 

 

5.            Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)          Provide copies to and permit counsel designated by the Holders to
review each Registration Statement and any Prospectus, and all amendments and
supplements thereto, no fewer than five (5) days prior to their filing with the
SEC and not file any document in a form to which such Holder reasonably objects
in good faith; provided, however, that the Company is notified of such objection
in writing at least one (1) Trading Day prior to such filing.

 

(b)          (i) Prepare and file with the Commission such pre- and
post-effective amendments and supplements, to the Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to the Registration Statement
or any amendment thereto and, as promptly as reasonably possible, provide the
Holders true and complete copies of all correspondence from and to the
Commission relating to such Registration Statement that pertains to the Holders
as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Holder shall be responsible for
the delivery of the Prospectus to the Persons to whom such Holder sells any of
the Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Holder agrees to dispose of Registrable Securities in
compliance with the “Plan of Distribution” described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to the Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 5(b) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

 

 7 

 

 

(c)          Notify the Holders as promptly as reasonably practicable (and, in
the case of (i)(A) below, not less than one (1) Trading Day prior to such
filing): (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is proposed to be filed; (B) of any
comments from the Commission in writing on the Registration Statement that
pertain to the Holders as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto (excluding any information that
the Company believes would constitute material and non-public information) and
(C) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to
the Registration Statement or Prospectus or for additional information that
pertains to the Holders as “Selling Stockholders” or the “Plan of Distribution”;
(iii) of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any Proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of the Registration
Statement or Prospectus, provided, that, any and all such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; and provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, each such Holder makes no acknowledgement that any such
information is material, non-public information.

 

(d)          Use commercially reasonable efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of the Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

 

(e)          If requested by a Holder, furnish to such Holder, without charge,
such number of conformed copies of the applicable Registration Statement and
Prospectus and each amendment thereto and all exhibits (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission and to the extent reasonably requested by
such Holder.

 

 8 

 

 

(f)          Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.

 

(g)          If requested by a Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities that may be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.

 

(h)          Following the occurrence of any event contemplated by Section 5(c),
as promptly as reasonably practicable (taking into account the Company’s good
faith assessment of any adverse consequences to the Company and its stockholders
of the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor any
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, form of prospectus or
supplement thereto, in light of the circumstances under which they were made),
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 5(c) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.

 

(i)          In the case of an underwritten offering, make such representations
and warranties to and enter into customary agreements with the participating
Holders and the underwriters or agents, if any, in form, substance and scope as
are customarily made by issuers in secondary underwritten public offerings; and

 

(j)          Use its commercially reasonable best efforts to comply with all
applicable securities laws and make available to its security holders, as soon
as reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder, to the extent not publicly available on the Commission’s Edgar
System.

 

 9 

 

 

6.          Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions relating to
Registrable Securities sold under a Registration Statement on behalf of a
Holder, and all legal fees and expenses of legal counsel for any Holder) shall
be borne by the Company whether or not any Registrable Securities are sold
pursuant to the Registration Statement; provided, however, that in no event
shall the Company be responsible for any underwriting, broker or similar fees or
commissions of any Holder. Other than the legal fees of one outside counsel to
the Holders in an amount not to exceed $50,000 in the aggregate in connection
with the Company’s obligations with respect to Registrable Securities hereunder,
the Company shall not be responsible for any legal fees or other costs of the
Holders.

 

7.          Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder, the officers, directors, agents, investment advisers, partners, members,
managers, stockholders, Affiliates and employees of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, stockholders, agents and employees of each such controlling
Person (collectively, the “Stockholder Parties”), to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon (i)
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus under which
Registrable Securities were registered under the Securities Act, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder expressly for
use in the Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (B) in the case of an occurrence of an
event of the type specified in Section 5(c)(iii), (iv) and (vi), related to the
use by a Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective, or
(C) to the extent that any such Losses arise out of the Holder’s (or any other
indemnified Person’s) failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required, pursuant to Rule 172
under the Securities Act (or any successor rule) to the Persons asserting an
untrue statement or alleged untrue statement or alleged untrue statement or
omission or alleged omission at or prior to the written confirmation of the sale
of Registrable Securities to such Person if such statement or omission was
corrected in such Prospectus or supplement, (ii) any violation or alleged
violation by the Company of any federal, state or common law rule or regulation
applicable to the Company or any of its subsidiaries in connection with any such
registration, qualification, compliance or sale of the Registrable Securities or
in connection with the performance of its obligations under this Agreement,
(iii) any failure to register or qualify Registrable Securities in any state
where the Company or its agents have affirmatively undertaken or agreed in
writing that the Company (the undertaking of any underwriter being attributed to
the Company) will undertake such registration or qualification on behalf of the
Holders of such Registrable Securities (provided that in such instance the
Company shall not be so liable if it has undertaken its reasonable best efforts
to so register or qualify such Registrable Securities and provided, further,
that the Company shall in no event be required to qualify to do business or to
file a general consent to service of process in any state or jurisdiction unless
the Company is already subject to service in such state or jurisdiction and
except as may be required under the Securities Act) or (iv) any actions or
inactions or proceedings in respect of the foregoing. The Company shall notify
the Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 7(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

 

 10 

 

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based solely upon any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus under which Registrable Securities were
registered under the Securities Act, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
(ii) to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
approved in writing by such Holder expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto, or (iii) in the case of an occurrence of an event of the
type specified in Section 5(c)(iii), (iv) and (vi), to the extent related to the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

 11 

 

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 7) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 7, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

 

 12 

 

 

(d)          Contribution. If a claim for indemnification under Section 7(a) or
7(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 7 was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (B) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 7. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(e)          The remedies provided for in this Section 7 are not exclusive and
shall not limit any rights or remedies which may be available to any indemnified
party at law or in equity or pursuant to any other agreement, including the
Purchase Agreement; provided that the indemnities provided in this Section 7
shall survive the transfer of any Registrable Securities by the Holder.

 

8.          Preemptive Rights

 

(a)          General. Each Purchaser has the right to purchase such Purchaser’s
Pro Rata Share of any New Securities (each as defined below) that the Company
may from time to time issue after the date of this Agreement, provided, however,
no Purchaser will have the right to purchase any such New Securities if the
Purchaser cannot demonstrate to the Company’s reasonable satisfaction that such
Purchaser is at the time of the proposed issuance of such New Securities an
“accredited investor” as such term is defined in Regulation D under the
Securities Act. A Purchaser’s “Pro Rata Share” means the ratio of (a) the number
of shares of the Company’s Common Stock issued or issuable upon conversion of
the shares of Preferred Stock owned by such Purchaser, to (b) the Fully-Diluted
Share Number. For purposes of this Agreement, the term “Fully-Diluted Share
Number” shall mean that number of shares of the Company’s capital stock equal to
the sum of (i) all shares of the Company’s capital stock (on an as-converted
basis) issued and outstanding, assuming exercise or conversion of all options,
warrants and other convertible securities and (ii) all shares of the Company’s
capital stock reserved and available for future grant under any equity incentive
or similar plan.

 

 13 

 

 

(b)          New Securities. “New Securities” means any preferred stock of the
Company, whether now authorized or not, and rights, options or warrants to
purchase preferred stock, and securities of any type whatsoever that are, or may
become, convertible or exchangeable into preferred stock; provided, however,
that “New Securities” does not include: (a) shares of preferred stock issuable
upon exercise of any options, warrants, or rights to purchase any securities of
the Company outstanding as of the date of this Agreement and any securities
issuable upon the conversion thereof or (b) shares of preferred stock issued in
connection with any stock split or stock dividend or recapitalization.

 

(c)          Procedures. If the Company proposes to undertake an issuance of New
Securities, it shall give notice to each Purchaser of its intention to issue New
Securities (the “Notice”), describing the type of New Securities and the price
and the general terms upon which the Company proposes to issue the New
Securities. Each Purchaser will have (10) days from the date of notice, to agree
in writing to purchase such Purchaser’s Pro Rata Share of such New Securities
for the price and upon the general terms specified in the Notice by giving
written notice to the Company and stating therein the quantity of New Securities
to be purchased (not to exceed such Purchaser’s Pro Rata Share).

 

(d)          Failure to Exercise. If the Purchasers fail to exercise in full the
right of first refusal within the 10 day period, then the Company will have one
hundred twenty (120) days thereafter to sell the New Securities with respect to
which the Purchasers’ rights of first refusal hereunder were not exercised, at a
price and upon general terms not materially more favorable to the purchasers
thereof than specified in the Company’s Notice to the Purchasers. If the Company
has not issued and sold the New Securities within the 120 day period, then the
Company shall not thereafter issue or sell any New Securities without again
first offering those New Securities to the Purchasers pursuant to this Section
8.

 

9.          Right of First Refusal

 

(a)          Grant. Subject to the terms of Section 9(f) below, each
Transferring Purchaser hereby unconditionally and irrevocably grants to the
remaining Purchasers a Right of First Refusal to purchase all or any portion of
Transfer Stock that such Transferring Purchaser may propose to transfer in a
Proposed Purchaser Transfer, at the same price and on the same terms and
conditions as those offered to the Prospective Transferee.

 

(b)          Notice. Each Transferring Purchaser proposing to make a Proposed
Purchaser Transfer must deliver a Proposed Transfer Notice to the Company and
each Purchaser not later than forty-five (45) days prior to the consummation of
such Proposed Purchaser Transfer. Such Proposed Transfer Notice shall contain
the material terms and conditions (including price and form of consideration) of
the Proposed Purchaser Transfer Notice and the identity of the Prospective
Transferee. To exercise its Right of First Refusal under this Section 9, a
Purchaser must deliver a Purchaser Notice to the selling Transferring Purchaser
within fifteen (15) days after delivery of the Proposed Transfer Notice. In the
event of a conflict between this Agreement and any other agreement that may have
been entered into by a Transferring Purchaser with the Company that contains a
preexisting right of first refusal, the Company and the Transferring Purchaser
acknowledge and agree that the terms of this Agreement shall control and the
preexisting right of first refusal shall be deemed satisfied by compliance with
Section 9(a) and this Section 9(b).

 

 14 

 

 

(c)          Undersubscription of Transfer Stock. If options to purchase have
been exercised by the Purchasers with respect to some but not all of the
Transfer Stock by the end of the fifteen (15)-day period specified in the second
to last sentence of Section 9(b) (the “Purchaser Notice Period”), then the
Company shall, immediately after the expiration of the Purchaser Notice Period,
send written notice (the “Company Undersubscription Notice”) to those Purchasers
who fully exercised their Right of First Refusal within the Purchaser Notice
Period (the “Exercising Purchasers”). Each Exercising Purchaser shall, subject
to the provisions of this Section 9(c), have an additional option to purchase
all or any part of the balance of any such remaining unsubscribed shares of
Transfer Stock on the terms and conditions set forth in the Proposed Transfer
Notice. To exercise such option, an Exercising Purchaser must deliver an
Undersubscription Notice to the selling Transferring Purchaser and the Company
within ten (10) days after the expiration of the Purchaser Notice Period. In the
event there are two (2) or more such Exercising Purchasers that choose to
exercise the last-mentioned option for a total number of remaining shares in
excess of the number available, the remaining shares available for purchase
under this Section 9(c) shall be allocated to each such Exercising Purchaser
based on that portion of the New Securities for which Purchasers were entitled
to purchase but that were not purchased by the Purchasers which is equal to the
ratio of (a) the number of shares of Preferred Stock owned by such Exercising
Purchaser immediately prior to the issuance of New Securities (assuming full
conversion of the Preferred Stock and exercise of all outstanding convertible
securities, rights, options and warrants, directly or indirectly, into Common
Stock held by said Exercising Purchaser) to (b) the total number of shares of
Preferred Stock then held by all Exercising Purchasers (assuming full conversion
of the Preferred Stock into Common Stock held by all Exercising Purchasers) who
wish to purchase such unsubscribed shares. If the options to purchase the
remaining shares are exercised in full by the Exercising Purchasers, the Company
shall immediately notify all of the Exercising Purchasers and the selling
Transferring Purchasers of that fact.

 

(d)          Grant of Secondary Refusal Right to Company. Subject to the terms
of Section 9(f) below, each Transferring Purchaser hereby unconditionally and
irrevocably grants to the Company a Secondary Refusal Right to purchase all or
any portion of the Transfer Stock not purchased by the Purchasers pursuant to
the Right of First Refusal, as provided in this Section 9(d). If the Purchasers
do not intend to exercise their Right of First Refusal with respect to all
Transfer Stock subject to a Proposed Purchaser Transfer, the Purchasers must
deliver a Secondary Notice to the selling Transferring Purchaser and to the
Company to that effect no later than fifteen (15) days after the selling
Transferring Purchaser delivers the Proposed Transfer Notice to the Purchaser.
To exercise its Secondary Refusal Right, the Company must deliver a Company
Notice to the selling Transferring Purchaser and the Purchasers within ten (10)
days after the Company’s deadline for its delivery of the Secondary Notice as
provided in the preceding sentence. The Company may assign its Secondary Refusal
Right in its sole discretion.

 

 15 

 

 

(e)          Consideration; Closing. If the consideration proposed to be paid
for the Transfer Stock is in property, services or other non-cash consideration,
the fair market value of the consideration shall be as determined in good faith
by the Company’s Board of Directors and as set forth in the Company Notice. If
the Company or any Purchaser cannot for any reason pay for the Transfer Stock in
the same form of non-cash consideration, the Company or such Purchaser may pay
the cash value equivalent thereof, as determined in good faith by the Board of
Directors and as set forth in the Company Notice. The closing of the purchase of
Transfer Stock by the Company and the Purchasers shall take place, and all
payments from the Company and the Purchasers shall have been delivered to the
selling Transferring Purchaser, by the later of (i) the date specified in the
Proposed Transfer Notice as the intended date of the Proposed Purchaser Transfer
and (ii) forty-five (45) days after delivery of the Proposed Transfer Notice.

 

(f)          Exempted Transfers. Notwithstanding the foregoing or anything to
the contrary herein, the provisions of this Section 9 shall not apply: (a) in
the case of a Transferring Purchaser that is an entity, upon a transfer by such
Transferring Purchaser to its Affiliates, stockholders, members, partners or
other equity holders or (b) in the case of a Transferring Purchaser that is a
natural person, upon a transfer of Transfer Stock by such Transferring Purchaser
made for bona fide estate planning purposes, either during his or her lifetime
or on death by will or intestacy to his or her spouse, child (natural or
adopted), or any other direct lineal descendant of such Transferring Purchaser
(or his or her spouse) (all of the foregoing collectively referred to as “family
members”), or any other relative/person approved by unanimous consent of the
full Board of Directors of the Company, or any custodian or trustee of any
trust, partnership or limited liability company for the benefit of, or the
ownership interests of which are owned wholly by, such Transferring Purchaser or
any such family members; provided that in the case of clause(s) (a) or (b), the
Transferring Purchaser shall deliver prior written notice to the Purchasers of
such transfer and such shares of Transfer Stock shall at all times remain
subject to the terms and restrictions set forth in this Agreement and such
transferee shall, as a condition to such issuance, deliver a counterpart
signature page to this Agreement as confirmation that such transferee shall be
bound by all the terms and conditions of this Agreement as a Purchaser (but only
with respect to the securities so transferred to the transferee); and provided,
in the case of any transfer pursuant to clause (a) or (b) above, that such
transfer is made pursuant to a transaction in which there is no consideration
actually paid for such transfer.

 

10.        Board Designation.

 

(i)          The Company hereby agrees that the Purchasers may, upon written
notice to the Company by the Purchasers holding a majority of the
then-outstanding Preferred Stock (the “Majority Purchasers”) (which notice shall
indicate the number of securities each Purchaser then owns in the Company),
elect to cause, and the Company shall cause, its Board of Directors promptly to
appoint two (2) individuals selected by such Purchasers (each, a “Designated
Director” and together, the “Designated Directors”) to the Board of Directors,
and to nominate for election at each meeting of the stockholders of the Company
at which members of the Board of Directors (or members of the applicable class
of the Board of Directors, as the case may be) are elected and included within
the slate of directors contained in the Company’s proxy statement, provided that
such Designated Directors are reasonably acceptable to the nominating committee
(or equivalent committee or the full Board of Directors, as applicable) of the
Board of Directors and to the management of the Company. The Company shall
create vacancies on the Board of Directors, if needed, to cause the Designated
Directors to be appointed or elected, as the case may be, to the Board of
Directors pursuant to this Section 10.

 

 16 

 

 

(ii)         The Company shall have the right to block a Designated Director
from serving on the Board of Directors or require that such Designated Director
resign from the Board of Directors, if such Designated Director holds, or is
nominated to hold, a management position or board seat at a company that the
Board of Directors reasonably and in good faith determines directly competes
with the Company.

 

(iii)        In the event the Designated Director is nominated for election at a
meeting of the stockholders of the Company but is not elected by the
stockholders, the Company’s obligations pursuant to this Section 10 shall
terminate and the Company shall have no further obligations under this Section
10.

 

(iv)        During the time that the Purchasers have a right to designate
directors pursuant to this Section 10, in the event a vacancy is created by the
death, disability, retirement, resignation or removal of a Designated Director
(other than pursuant to 10(c)), the Majority Purchasers may upon written notice
to the Company (which notice shall indicate the number of securities each
Purchaser then owns in the Company) appoint a new Designated Director to fill
the resulting vacancy and the Company shall cause such person to be promptly
appointed to the Board of Directors, and nominated for election at each meeting
of the stockholders of the Company at which members of the Board of Directors
are elected and included within the slate of directors contained in the
Company’s proxy statement, provided that such Designated Director is reasonably
acceptable to the nominating committee (or equivalent committee or the full
Board of Directors, as applicable) of the Board of Directors and to the
management of the Company.

 

(v)         Notwithstanding the foregoing, the rights of the Majority Purchasers
to designate directors shall at all times be subject to applicable rules and
published guidance of Nasdaq. The Designated Director must at all times be
considered “independent” as determined in accordance with the rules of the
Nasdaq.

 

(vi)        The right of the Purchasers to designate a director pursuant to this
Section 4.11 shall terminate at the time when the Purchasers no longer hold at
least 50% of the Preferred Stock owned, in the aggregate, at the time of this
Agreement (the “Termination Date”). For purposes of clarity, in the event either
of the Designated Director’s term ends following the Termination Date, the
Company shall be under no obligation to re-designate or otherwise nominate such
Designated Director or any other director pursuant to this Section 10 following
the Termination Date.

 

11.        Miscellaneous.

 

(a)          Term.  This Agreement shall terminate with respect to any Holder,
(i) if all of the Registrable Securities held by such Holder have been sold in a
registration pursuant to the Securities Act or pursuant to an exemption
therefrom or (ii) if all of the Registrable Securities then owned by such Holder
and its Affiliates could be sold in any ninety (90)-day period pursuant to Rule
144 without restriction as to volume or manner of sale and the restrictive
legends and stop orders have been removed from such Holder’s Registrable
Securities. Notwithstanding the foregoing, the rights and obligations of the
parties set forth in Sections 7 and 8 shall survive the termination or
expiration of this Agreement.

 

 17 

 

 

(b)          Misstatements or Omissions. Notwithstanding any other provisions of
this Agreement to the contrary, the Company shall cause (i) each Registration
Statement (as of the effective date of such Registration Statement), any
amendment thereof (as of the effective date thereof) or supplement thereto (as
of its date), (A) to comply in all material respects with applicable SEC
Guidance and (B) not to contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading, and (ii) any related Prospectus
(including any preliminary Prospectus) or issuer free writing prospectus and any
amendment thereof or supplement thereto, as of its date, (A) to comply in all
material respects with applicable SEC Guidance and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, not
misleading; provided, however, the Company shall have no such obligations or
liabilities with respect to any written information pertaining to any Holder
that is furnished in writing to the Company by or on behalf of such Holder
specifically for inclusion therein or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto.

 

(c)          Rules 144 and Regulation S.  The Company covenants that it will
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the Commission thereunder
(or, if the Company is not required to file such reports, it will, upon the
reasonable request of any Holder, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144 or
Regulation S under the Securities Act), and it will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders, to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by (i) Rules
144 or Regulation S under the Securities Act, as such Rules may be amended from
time to time, or (ii) any similar rule or regulation hereafter adopted by the
Commission.  Upon the reasonable request of a Holder, the Company will deliver
to such Holder a written statement as to whether it has complied with such
requirements and, if not, the specifics thereof.

 

(d)          Remedies. In the event of a breach by the Company or by a Holder of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

 18 

 

 

(e)          No Other Registration Rights. Other than as disclosed in the
Company’s SEC Filings, no Person has any right to cause the Company to effect
the registration under the Securities Act covering the transfer of any
securities of the Company and the Company shall not prior to the Effective Date
enter into any agreement providing any such right to any of its security
holders.

 

(f)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(g)          Discontinued Disposition. If the Company shall furnish to the
Holders a certificate signed by the Chief Executive Officer or equivalent senior
executive officer of the Company advising such Holder of the occurrence of any
event of the kind described in 5(c)(iii), (iv) and (vi), then the Company may
suspend use of such Registration Statement covering the Registrable Securities
(a “Shelf Suspension”); provided, however, that the Company shall not be
permitted to exercise a Shelf Suspension more than twice, or for more than an
aggregate of 45 calendar days, in each case, during any 12-month period. Each
Holder agrees that, upon delivery of any certificate by the Company set forth in
the first sentence of this Section, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the applicable Registration
Statement until the Company informs such Holder in accordance with this
Section 8(h) that the Shelf Suspension has been terminated.  The Shelf
Suspension shall not contain any material, non-public information of the
Company.  In the case of a Shelf Suspension, the Holders agree to suspend use of
the applicable Prospectus and any issuer free writing prospectus in connection
with any sale or purchase of, or offer to sell or purchase, Registrable
Securities, upon delivery of the notice referred to above.  The Company shall
immediately notify the Holders upon the termination of any Shelf Suspension,
amend or supplement the Prospectus and any issuer free writing prospectus, if
necessary, so it does not contain a material misstatement of fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading and furnish to the Holders such numbers of
copies of the Prospectus and any issuer free writing prospectus as so amended or
supplemented as the Holders may reasonably request.  The Company agrees, if
necessary, to supplement or make amendments to each Registration Statement if
required by the registration form used by the Company for the applicable
Registration Statement or by SEC Guidance, or as may reasonably be requested by
any Holder.

 

(h)          No Inconsistent Agreements.  The Company is not currently a party
to, and shall not hereafter enter into any agreement with respect to its
securities that would have the effect of impairing the rights granted to the
Holders by this Agreement or otherwise conflicts with the provisions hereof.

 

 19 

 

 

(i)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and each
of the Holders who, together with its affiliates, then beneficially owns at
least 700,000 shares of Registrable Securities (subject to adjustment for stock
splits, combinations, dividends, recapitalizations and the like following the
date hereof), provided, that any party may give a waiver as to itself.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of a
given Holder and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.

 

(j)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

(k)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties and their successors and permitted assigns.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. The rights and
obligations set forth herein may not be assigned, in whole or in part, by any
Purchaser without the Company’s prior written consent.

 

(l)          Binding Effect.  Except as otherwise provided in this Agreement,
the terms and provisions of this Agreement shall be binding on and inure to the
benefit of each of the parties hereto and their respective successors.

 

(m)          Third Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any Person not a party
hereto (other than those Persons entitled to indemnity or contribution
hereunder, each of whom shall be a third party beneficiary thereof) any right,
remedy or claim under or by virtue of this Agreement.

 

(n)          Execution and Counterparts. This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

(o)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

(p)          Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.

 

 20 

 

 

(q)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(r)          Headings. The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

 

(s)          Recapitalization.  The provisions of this Agreement shall apply to
the full extent set forth herein with respect to any and all equity securities
of the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in conversion of, in exchange for or in substitution of, the Registrable
Securities and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof.

 

(t)          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Investors’ Rights
Agreement for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 21 

 

 

IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement
as of the date first written above.

 

  COMPANY:       Transgenomic, INC.         By: /s/ Paul Kinnon     Name: Paul
Kinnon     Title: President and Chief Executive Officer

 

Signature Page to Investors’ Rights Agreement

 

 22 

 

 



IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement
as of the date first written above.

 

PURCHASERS:

 

By:_/s/______________________________

Name:
Title:

 

 23 

 

 

IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement
as of the date first written above.

 

PURCHASERS:

 

 

 

By:/s/______________________________

Name:



 

 24 

 

 

IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement
as of the date first written above.

 

PURCHASERS:

 

 

 

By:/s/______________________________

Name:

 

 25 

 

 

WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement as
of the date first written above.

 

PURCHASERS:

 

 

 

 

 

By:_/s/__________________________

Name:

Title:

 

Address:

 

 

 

 

 

 

 

 

 

By:_/s/______________________________

Name:

Title:

 

Address:

 

 

 

 

 

 

 

 

 

 

 

By:_/s/____________________________

Name:

Title:

Address:

 



 26 



